Citation Nr: 1015955	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A March 1981 rating decision granted the Veteran service 
connection for a seizure disorder.  A July 1983 rating 
decision severed service connection for a seizure disorder 
based on a September 1982 VA examination report.  In April 
2006 the Veteran submitted a new claim for service connection 
for a seizure disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional pertinent medical evidence was submitted by the 
Veteran subsequent to a February 2009 supplemental statement 
of the case and prior to transfer of the Veteran's claims 
file to the Board.  This evidence has not been reviewed by 
the RO.  Under the circumstances, the Board remands this 
matter to the RO for consideration of the claims in light of 
the additional evidence received since the February 2009 
supplemental statement of the case, and for issuance of a 
supplemental statement of the case reflecting consideration 
of the newly submitted evidence.  See 38 C.F.R. §§ 19.31, 
19.37 (2009).

An October 1968 service treatment record documents complaints 
of a head injury during service.  There are post service 
medical records which indicate the presence of a seizure 
disorder.  The Veteran was examined by a VA neurologist in 
July 2006 who did not provide a medical opinion because it 
would resort in "speculation."  In Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007), the United States Court of Appeals 
for Veterans Claims found that once VA undertakes the effort 
to provide an examination, it must provide an adequate one.  
The examiner did not offer a rationale for why offering an 
opinion would resort in speculation.  The Veteran's claims 
file should be examined by a neurology specialist in order 
that an adequate medical opinion can be obtained.

The Veteran's most recent VA treatment records should be 
obtained and associated with the Veteran's claims files.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA medical 
records dated from March 2007 to present.

2.  When the above action has been 
completed send the Veteran's claims files 
to a neurology specialist.  The examiner 
should review the Veteran's complete 
medical history and provide an opinion as 
to whether the Veteran currently has a 
seizure disorder.  If the examiner 
determines that the Veteran currently has 
a seizure disorder he/she should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
seizure disorder is causally linked to the 
Veteran's military service, including the 
October 1968 head injury reported in the 
service treatment records.  The examiner 
should include a thorough explanation of 
all opinions, resolving all conflicting 
medical evidence in the record.

3.  After the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which includes review of all evidence 
received since the February 2009 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


